Title: From Benjamin Franklin to the Printer of The London Chronicle, 19 September 1758
From: Franklin, Benjamin
To: Printer of The London Chronicle


Partly on the testimony of Lord Baltimore’s uncle and secretary, Cecilius Calvert, and partly from internal evidence, Verner W. Crane attributed these “Queries” to Franklin. Although he was not officially connected with any group in Maryland, Franklin’s intervention in the disputes of that province is easily explained. Like Pennsylvania, Maryland was a proprietary province whose proprietor refused to consent to the taxation of his estates. Therefore, anything which could be done to discredit the proprietary government in Maryland was likely to weaken the Penns as well. By assailing the conduct of Lord Baltimore and his deputy, Franklin was, as Professor Crane has remarked, mounting a “flank attack” upon Thomas Penn.
  
To the Printer, &c.
Sir,
I have seen in the papers lately, the following article of news, viz.
“They write from Maryland, that their Assembly had passed a bill for raising 1000 men, and £45,000 to pay them, as the quota of that Province towards the expedition against Fort Duquesne, in obedience to his Majesty’s Commands signified in a letter from Mr. Secretary Pitt; but that the said bill had unfortunately miscarried, having received a negative, chiefly on account of its proposing to tax the Proprietary Estate as well as the other Estates of the Province; which the Government there will not permit. That two other bills for raising considerable sums for his Majesty’s service, had miscarried on the same account within this last year; and so the Virginia and Pennsylvania forces are gone by themselves, without the expected assistance from Maryland. It is hoped, however, that they may be strong enough to effect the service: though, since General Abercrombie’s repulse, people are in some pain for them, lest the French should spare a force sufficient to intercept and defeat them.”
And afterwards in the Public Advertiser of Monday, Sept. 11, the following paragraph, viz.
“The paragraph inserted in the Chronicle of the 6th instant, and from thence published in other News Papers, throwing a reflection on the Proprietor of Maryland, and the Government of that Province, as if a negative had been put on some supply bills for his Majesty’s service, chiefly because the Government there would not permit the Proprietary Estate to be taxed; we are assured is a malicious insinuation, void of truth, and it is well known the Proprietary Estates are already taxed equally with the Estates of any of the inhabitants in Maryland; and that the Proprietor has no objection thereto.”
When I read the first, I had not the least doubt of the truth of it, as it agreed perfectly with letters I myself had received from correspondents of credit in that Province. I was therefore surprized to find the facts flatly contradicted in the second, and with that air of confidence that is usually inspired by a good cause, and a clear knowledge of the truth. So I recurred again to my letters; and as I have a respect for the Proprietor, and would be far from joining with any malicious person, in throwing reflections void of truth, I shall rather give an opportunity to his Lordship’s friend to remove them, by letting him know in what light things are seen and represented here by the people of that Province to their correspondents, of which, perhaps, he may not be fully apprized. This I shall do in the following Queries, which the gentleman may answer if he thinks proper.
1. Whether the only tax in Maryland, of which his Lordship pays any part, be not the tax of One Shilling only, for every hundred acres of surveyed or occupied land?
2. Whether the tax of one shilling per hundred acres on all the surveyed lands in Maryland, subject to that tax, is any considerable sum; as, whether it amounts to £1500 or 2000 per annum, more or less, paid by the whole Estates of the Province, including the Proprietor’s.
3. Whether the Proprietor’s share of this small sum, be not very small, as he only pays for his manor lands, and they but a small part of the Province?

4. Whether the Proprietor has not other ways very large incomes or revenues from the Province?
5. Whether his share of the said one shilling tax be a penny, a farthing, or even half a farthing per pound, more or less, per ann. on those revenues?
6. Whether the act of 1756, by which that tax was laid, does not, for raising the supply of forty thousand pounds thereby granted, lay several heavy taxes on the people, of which the Proprietor, by his residence in England, can pay little or no part; such as an excise on liquors; a particular tax on batchelors, proportioned to their estates; a duty on horses; a duty on writs, conveyances, leases, and other instruments and law proceedings; a duty on negroes; a duty on pitch, tar, turpentine, &c. And whether, this being the case, it can properly and truly be said, “that the Proprietary Estates are already taxed equally with the Estates of any of the inhabitants of Maryland?”
7. Whether the sum granted by the said act and struck in paper bills, has not been, some time since, totally expended, and the said funds mortgaged for years to come, to sink the bills and discharge the debt?
8. Whether it did not become necessary last year to pass a new bill for raising more money, and providing additional funds; which being accordingly done by the Assembly, the same received a flat negative?
9. Whether the Assembly did not then pass another bill to raise £25,000 by an equal assessment on all estates, faculties, and incomes, the Proprietary’s not excepted?
10. Whether this bill did not, during the debates upon it in the House, receive all the opposition the influence of the government could give it, both within and without doors; notwithstanding which it passed by a majority of forty to ten?

11. Whether this bill did not also receive, when it came up, a flat negative?
12. Whether on Mr. Pitt’s letter, recommending vigorous measures against the enemy, the House did not last winter resolve on a grant of £45,000 for the current year, and to raise 1000 men, and send up a third bill for that purpose on the same equitable plan?
13. Whether this third bill did not also receive a flat negative?
14. Whether about this time the militia were not forced out from their homes to the frontiers in a very severe season?
15. Whether it is not a prevailing opinion in Maryland, that this was done to distress the people, and cause them to urge their representatives to come into any terms of raising money, rather than they should be obliged to leave their stocks of cattle perishing for want of care, and have no opportunity of making preparation for another crop?
16. Whether the Assembly did not resolve, that this unnecessary measure was without Law to warrant it?
17. Whether they were not, however, prevailed on to depart from the usual forms, and agree to a conference on the latter bill, though a money bill?
18. Whether one of the principal points of conference was not, the taxation of the Proprietary estate?19. Whether the Council did not particularly and zealously contend for the Proprietor against that taxation?
20. Whether the Council of Maryland are not appointed, without the least concurrence of the Crown, solely by the Proprietor, and removeable at his will?

21. Whether most of its members, or their families, do not enjoy posts, not only of honour, but of great profit, under the Proprietor, and during his pleasure?
22. Whether therefore it is not probable—they have never been well informed “That the Proprietor had no objection to being taxed equally with any of the inhabitants of the Province for its defence;” or otherwise they would not have dared to act a part so prejudicial to his honour?
23. Whether if the taxing of their offices was the principal thing they were averse to, and they presumed to use his Lordship’s name and concerns as a screen for their own selfishness, and thereby defeated a bill so necessary for the King’s service, they do not deserve some mark of his Lordship’s displeasure?
24. Whether the people of Maryland do not at present stand in an unfavourable light, as not having contributed to this year’s service?
25. Whether they have any Agent here to present their complaints and justify their conduct?
26. Whether the Assembly did not, in the last session, present a bill to raise money for the payment of an Agent, which received a negative, as other bills of the like kind have heretofore done?
27. Whether a negative to such a bill was a measure as honest as it was politic?
28. Whether this may not justify any friend of that Province, though only a trader thither, in laying a true state of their affairs before the Publick, as far as they come to his knowledge?
My last query is more general, viz.
Whether the frequent clashings of interests between the Proprietors and people of our colonies, which of late have been so prejudicial to his Majesty’s service, and the defence of his dominions, do not at length make it necessary for this nation to enquire into the nature and conduct of these Proprietary Governments, and put them on a better footing? I am, Sir, yours, &c.
A.B.
